Order and judgment (one paper), Supreme Court, Bronx County, entered February 10, 1977, in condemnation proceeding, is unanimously modified, on the law, to reduce the award of additional costs pursuant to section 16 of the Condemnation Law from $84,212.08 to $58,952.75, and otherwise affirmed, without costs and without disbursements. The additional costs awarded by the Supreme Court include $25,259.33 representing moving expenses. Moving expenses are not recoverable in the absence of express statutory authorization therefor (United States v General Motors Corp., 323 US 373, 379-380; Matter of City of Buffalo v Mollenberg-Betz Mach. Co., 53 Mise 2d 849, 855-856), and we modify the judgment by striking the allowance for moving expenses. Except for this modification, we affirm on the opinions of Justice Wallace R. Cotton at Special Term. Concur&emdash;Murphy, P. J., Lupiano, Birns, Silverman and Lynch, JJ.